       Case 4:19-cv-03425-JST Document 96 Filed 02/05/20 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                               UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                           OAKLAND DIVISION
15

16   NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST

17                          Plaintiff,               JOINT PROPOSED SCHEDULING
                                                     ORDER
18          v.

19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28

                                                              JOINT PROPOSED SCHEDULING ORDER
                                                                           Case No. 19-cv-03425-JST
           Case 4:19-cv-03425-JST Document 96 Filed 02/05/20 Page 2 of 4



 1
                                 JOINT PROPOSED SCHEDULING ORDER
 2
               Pursuant to the Court’s January 29, 2020 Minute Entry (Dkt. 90), Niantic, Inc.
 3
     (“Niantic”) and Ryan Hunt and Alen Hundur (“Defendants”) (collectively, the “Parties”) have
 4
     met and conferred regarding the additional case deadlines discussed at the January 29 hearing.
 5
     In light of those discussions, the Parties respectfully submit the following proposed deadlines.
 6
     The Parties understand that these additional deadlines would supplement the deadlines set forth
 7
     in the Court’s October 1, 2019 scheduling order (Dkt. 57).
 8

 9                                  EVENT                                         DEADLINE

10       Deadline for Niantic to file stipulation to file amended         February 7, 2020
         complaint1
11
         Deadline to file a joint stipulation regarding service on        February 28, 2020
12       Global++ and Global++’s appearance in this case
13       Deadline for Defendants to respond to amended complaint          February 28, 2020
14
         In the absence of a joint stipulation regarding service on       March 13, 2020
15       Global++ and Global++’s appearance in this case, deadline
         for Niantic to file a request that the Clerk enter default
16       against Global++ under Federal Rule of Civil Procedure
         (“Rule”) 55(a), or file a motion to dismiss all claims against
17       Global++ under Rule 41, or seek other appropriate relief
18
         Deadline for Defendants to file motion to compel arbitration     March 13, 2020
19

20

21

22

23

24

25

26

27
     1
         Defendants anticipate that they will stipulate to the filing of Niantic’s amended complaint.
28
                                                          1
                                                                      JOINT PROPOSED SCHEDULING ORDER
                                                                                   Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 96 Filed 02/05/20 Page 3 of 4



 1
     DATED: February 5, 2020                  PERKINS COIE LLP
 2
                                              By: /s/ Ryan Spear
 3
                                                  Ryan Spear
 4
                                              Attorneys for Plaintiff Niantic, Inc.
 5

 6   DATED: February 5, 2020                  POLSINELLI LLP
 7
                                              By: /s/ Fabio E. Marino
 8                                                Fabio E. Marino

 9                                            Attorneys for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
                                                         JOINT PROPOSED SCHEDULING ORDER
                                                                      Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 96 Filed 02/05/20 Page 4 of 4



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: February 5, 2020                             By: /s/ Ryan Spear
 4
                                                              Ryan Spear
 5
                                                          Attorney for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                                                                    JOINT PROPOSED SCHEDULING ORDER
                                                                                 Case No. 19-cv-03425-JST
